Citation Nr: 1712470	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected traumatic arthritis of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1971 to December 1971, and in the Army from November 1990 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in November 2010, March 2011, and December 2011.

In the November 2010 rating decision, the RO denied service connection for PTSD, after which the Veteran filed a notice of disagreement (NOD) later that same month.

In the March 2011 rating decision, the RO denied the Veteran's request to reopen the previously denied claim for service connection for a right knee disability, denied service connection for left knee degenerative joint disease, and continued a 30 percent rating for service-connected lumbar spine traumatic arthritis.  The Veteran filed an NOD as to the right and left knee and lumbar spine claims in April 2011.

In the December 2011 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus, after which the Veteran filed an NOD in January 2012.

In January 2013, the RO issued a statement of the case (SOC) addressing all of the above-referenced issues, after which the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. During the March 2014 hearing, the Veteran withdrew from appeal the claim for an increased rating for service-connected lumbar spine traumatic arthritis.

In June 2015, the Board denied the Veteran's application to reopen a claim for service connection for a right knee disability and remanded the issues of service connection for bilateral hearing loss, tinnitus, a left knee disability and an acquired psychiatric disorder to the Appeals Management Center (AMC) in Washington, D.C., for further development.

After accomplishing further action on remand, in a March 2016 rating decision, the AMC granted service connection for tinnitus.  This matter resolved the claim for service connection, and no downstream rating or earlier effective dare claim is currently before the Board.  In a March 2016 SSOC, the AMC continued to deny entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss and a left knee disability.

As regards characterization of the appeal involving psychiatric disability, the record reflects that, in May 2010, the Veteran filed a claim seeking service connection for PTSD (from which the current appeal arose.  Notably, in a September 2005 rating decision, the RO originally denied a claim for service connection for depression on the basis that the Veteran did not have diagnosis of such disability, as the evidence contained a diagnosis of adjustment disorder but not depression.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal as to the denial of his depression claim.  Nevertheless, review of the evidentiary record reveals a November 2005 VA outpatient treatment record which reflects that the Veteran was diagnosed with depressive disorder, not otherwise specified, among other disabilities.  The November 2005 VA outpatient treatment record was not associated with the claims file within one year of the September 2005 rating decision but was, instead, associated with the claims file with the Veteran's file from the Social Security Administration (SSA) in March 2010. 

While the November 2005 VA treatment record was not in the claims file within one year of the September 2005 rating decision, it was in the constructive possession of VA adjudicators when it was generated and, thus, must be considered as having been of record within one year of the September 2005 decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also finds the November 2005 VA treatment record clearly constituted new and material evidence as contemplated by 38 C.F.R. § 3.156(b), as it showed a diagnosis of depression, was not of record at the time of the previous decision, and relates to an unestablished fact necessary to substantiate the claim. Therefore, the Board finds that the September 2005 rating decision did not become final and, thus, the claim for service connection for depression remained an original claim that was never readjudicated based upon all evidence of record.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

Moreover, because the evidentiary record contains multiple psychiatric diagnoses, the Board has expanded the claim adjudicated as one for service connection for PTSD as a claim for service connection for acquired psychiatric disability, to include PTSD and depression, to encompass all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board's decision addressing the claims for service connection for a left knee disability and for bilateral hearing loss is set forth below.  The remaining claim for service connection for an acquired psychiatric disability is addressed in the remand portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  A left knee disability was not shown in service or for several years thereafter, and there is no lay or medical suggestion that a left knee disability had its onset during service or is otherwise medically related to service.

3.  The only competent, probative opinion to address the medical relationship between the Veteran's left knee disability and service-connected traumatic arthritis of the lumbar spine weighs against the claim.

4.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes, and his assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

5.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not shown during the first post-service year, and the most persuasive evidence on the question of etiology indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, claimed as secondary to service-connected traumatic arthritis of the lumbar spine, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004),Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2011 (left knee) and August 2011(bilateral hearing loss) pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for bilateral hearing loss and a left knee disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Both letters provided to the Veteran general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. The March 2011 and December 2011 rating decisions reflect the initial adjudication of the claims after issuance of these letters.

The record also reflects that, consistent with applicable duty-to-assist provisions,  VA has made reasonable efforts to develop the claims herein decided,, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claims herein decided.  Pertinent medical and other objective evidence associated with the claims file consists of service, VA, and private treatment records, Social Security Administration records, and the reports of multiple VA respiratory examinations. Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2014 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is required.

As for the Board hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the Board hearing, the VLJ identified the issues then on appeal.  Also, information was solicited regarding the Veteran's experiences during active service, his current symptoms and treatment, and whether there were outstanding, pertinent medical records.  The VLJ identified additional records of private and VA medical care and examinations by the Social Security Administration as relevant to the claim and encouraged the Veteran to seek an opinion from his private physician. Therefore, not only was the issue(s) "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the VLJ did not explicitly suggest the submission of any specific, additional evidence, on subsequent remand, additional pertinent information and evidence was sought and obtained.

The Board is also satisfied that the AOJ has complied with its June 2015 remand directives as they pertain to the claims for service connection for a left knee disability and bilateral hearing loss.  In this regard, as directed by the Board, additional VA treatment records were requested as was sufficient information and authorization to enable the AOJ to obtain additional evidence pertinent to the claim, and the Veteran was afforded a VA respiratory examination in August 2012, with an opinion being provided by the examiner, as requested. Thus, the Board finds that the examiners and AMC substantially complied with the Board's July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on each claim herein decided,  at this juncture  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, including arthritis and bilateral hearing loss, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for hearing loss as it is considered an organic disease of the nervous system.  See 38 C.F.R. § 3.384 (2016). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit has clarified that establishing service connection on the basis of continuity of symptoms (in lieu of a medical opinion) is limited to diseases listed in 38 C.F.R. § 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay person is competent to provide testimony regarding factual matters of which she has first-hand knowledge, including reports of what occurred during service. Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Left Knee Disability

The Veteran has asserted that his left knee disability is related to his service-connected traumatic arthritis of the lumbar spine or, in the alterative, directly related to service.

Service treatment records do not reveal any left knee complaints during either period of active duty service.  Upon separation from his first period of active service, the Veteran reported no problems with "trick" or locked knee and did not identify any arthritis.  See December 1971 Report of Medical History.  Likewise, upon separation from his second period of service, the Veteran also reported no left knee problems.  See April 1991 Report of Medical History.  To that end, at that time, the Veteran's lower extremities were clinically evaluated as normal upon separation from his second period of active service.  See April 1991 Report of Medical Evaluation.

VA treatment records reveal treatment for left knee pain off and on since the 1990s. 

In February 2011, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with a small amount of degenerative change and joint fluid.  After a review of the claims file, the examiner concluded that it was less likely than not that the Veteran's left knee disability was caused by or a result of the Veteran's service-connected low back disability.  As rationale, the examiner stated that there was no report of a left knee injury during service and that degenerative joint disease (DJD) may be related to an injury, the aging process or overuse.  The examiner stated that the Veteran's line of work may have resulted in overuse and it was not uncommon to see mild DJD in the Veteran's age group.

At the March 2014 Board hearing, the Veteran testified that it was his belief that his left knee disability was related to his service-connected low back disability, despite not being told such by a medical professional.  The Veteran stated that a physician told him that it was possible that the two disabilities may be related, but did not actually conclude such was so in the Veteran's case.

Pursuant to the Board's remand, an addendum opinion was rendered in January 2016.  The examiner noted a review of the Veteran's claims file and opined that it was less likely than not that the Veteran's left knee disability was due to or the result of the Veteran's service-connected low back disability.  As rationale, the examiner stated that degenerative, "wear and tear" arthritis most often occurs in people 50 years old or older.  The examiner stated that the Veteran's gait is not unusually impaired by his service-connected low back disability that it would cause excessive weight absorption in the knees.  Further, the examiner pointed to the Veteran's 30 years of post-military work in construction, along with the Veteran's advancing age.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a claim for service connection for a left knee disability.

At the outset, the Board notes that the Veteran does not contend, nor does the evidence suggest, that the Veteran experienced a left knee disability during service. The legal authority governing service connection on a direct basis is therefore not for application.

Likewise, there is no evidence or argument supporting a finding that arthritis of the left knee had its onset within a year of service, rendering the provisions relating to presumptive service connection for chronic disabilities inapplicable.  

Rather, the Veteran specifically contends that his left knee disability is due to service-connected disabilities-claiming, specifically, that he experiences a left knee disability due to his service-connected traumatic arthritis of the lumbar spine.  See Board Hearing Tr. at 10.

In the January 2016 addendum medical opinion, the examiner offered a clear opinion as to why the Veteran's left knee disability was not caused or aggravated by his service-connected low back disability.  The examiner offered a rationale to support that opinion after a thorough review of the Veteran's claims file. The examiner explained that the Veteran's service-connected low back disability has not unusually impaired his gait such that it would cause excessive weight absorption in the knees.  The examiner offered a cogent opinion supported by a detailed rationale. As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Significantly, there is no contrary probative medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current left knee disability and service-and the Veteran has not presented or identified any such supporting evidence or opinion.  Thus, the only medical opinion addressing the etiology of current left knee disability resulted in a conclusion that weighs against a finding of service connection for the claimed left knee disability.

The Board acknowledges that the Veteran testified at his Board hearing that he was told that that his left knee disability may be related to his service-connected low back disability.  This secondhand account is not probative evidence for two reasons.  First, the purported opinion is speculative.  The Veteran testified that the physician noted that it was possible, not probable, that the Veteran's left knee disability may be secondary to his service-connected low back disability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Second, the Veteran is competent to relay a medical opinion.  However, a secondhand medical report is not probative evidence of nexus.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of a medical opinion ". . . is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence").  For those reasons, the secondhand account that a left knee disability 

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his left knee disability on the basis of his own lay assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinion of the VA examiner is the only competent, probative opinion on this point, and that only weighs against the claim.

For all the foregoing reasons, the Board finds that the claim for service connection for a left knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is related to his active service.

In addition to the basic legal authority governing service connection claims, cited above, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence, several audiometric testing results are of record.

Upon entrance during the Veteran's first period of active service, in September 1971, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
0
0
--
10
Left
15
5
5
--
5

Upon separation, in December 1971, the Veteran denied ever having hearing loss.  See December 1971 Report of Medical History.

During the Veteran's service in the Reserves, audiometric testing was conducted.  In May 1975, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
0
0
Left
0
0
0
0
0

In March 1976, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
--
0
Left
0
0
0
--
0

In August 1980, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
--
5
Left
5
15
25
--
20

Upon enlistment to his second period of active service, in November 1990, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
15
20
30
Left
20
10
10
15
30

Upon separation from his second period of active service, in April 1991, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
0
10
20
Left
20
10
10
5
15

At that time, the Veteran also denied ever having any hearing loss.  See April 1991 Report of Medical History.

The Veteran was afforded a VA examination in December 2011.  Testing results from that examination showed hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  As discussed in the Board's June 2015 remand, while the examiner provided an opinion as to the etiology of the Veteran's hearing loss, as the examiner relied solely on "normal" hearing during service, the opinion is inadequate.  See Hensley, 5 Vet. App. at 160.

The Veteran testified that while he was in the Air Force (his first period of active service), he lived near an airport and heard planes all day.  The Veteran also testified that during his service in the Army (his second period of active service), he spent much time on a rifle range.

In January 2016, the VA examiner offered an addendum opinion.  He concluded that it was less likely than not that bilateral hearing loss was related to service.  As rationale, the examiner explained that hearing testing from September 1971 to December 1980 showed normal hearing for all frequencies bilaterally, this includes the Veteran's first period of active service.  Likewise, the examiner noted that prior to the Veteran's second period of active service, in November 1990, audiometric testing showed a mild loss of hearing in the left ear at 4000 Hertz, but upon separation from his second period of service, hearing was normal in all frequencies bilaterally.  The examiner also stated that during the Veteran's second period of active service, he worked primarily in personnel processing and ammunition issuance, which would place the Veteran in a relative low noise setting.

The above-cited competent and probative evidence establishes a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Likewise, the Veteran's reports of noise exposure in service are credible and the Board concedes exposure to noise during the Veteran's periods of active duty.  However, the claim must still be denied because competent, credible, and probative evidence fails to establish a medical nexus between the current disability and service, particularly, likely significant noise exposure therein.

In the January 2016 addendum medical opinion, the examiner offered a clear opinion as to why the Veteran's bilateral hearing loss was not related to a period of active service.  The examiner offered a rationale to support that opinion after a thorough review of the Veteran's claims file.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. App. at 470-471. 

Significantly, there is no contrary probative medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current bilateral hearing loss and service-and the Veteran has not presented or identified any such supporting evidence or opinion.  Thus, the only medical opinion addressing the etiology of current bilateral hearing loss resulted in a conclusion that weighs against a finding of service connection for bilateral hearing loss.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his bilateral hearing on the basis of his own lay assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438. See also Davidson, 581 F.3d at 1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinion of the VA examiner is the only competent, probative opinion on this point, and that only weighs against the claim.

Finally, with respect to the presumptive provisions relating to chronic disabilities, there is not credible evidence of continuity of symptomatology.  While the Veteran has asserted that decreased hearing began during service.  Upon separation from both periods active service, the Veteran explicitly stated that he had never experienced hearing loss.  See December 1971 Report of Medical History; April 1991 Report of Medical History.  Indeed, despite presently asserting that hearing loss began during service, immediately following both periods of active service, the Veteran denied experiencing hearing loss.  Thus, the Veteran's current inaccurate recollections of events in service tend to impeach the overall reliability of his contentions.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  Likewise, there is no evidence that hearing loss manifested to a compensable degree within any post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the presumptive provisions relating to bilateral hearing loss are not for application.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a left knee disability, claimed as secondary to traumatic arthritis of the lumbar spine, is denied.

Service connection for bilateral hearing loss is denied.



REMAND

Unfortunately, the Board finds that further AOJ action regarding the claim remaining on appeal is required, even though such will, regrettably, further delay an appellate decision on this matter.

In June 2015, the Board remanded the claim for service connection for an acquired psychiatric disorder, inter alia, for a VA examination to determine the nature and etiology of any such disorder.  Specifically, the examiner was to identify all current psychiatric disorders and offer an opinion as to whether any such diagnosis had its onset in service or was otherwise related to service.  The examiner was to comment on the Veteran's competent assertions of onset and continuity of psychiatric symptoms.

The Veteran was afforded a VA examination in February 2016.  There, the examiner declined to diagnose the Veteran with PTSD, but diagnosed the Veteran with major depressive disorder.  The examiner opined that it was less likely than not that depressive disorder was related to service.  As rationale, the examiner stated that the Veteran did not complain of depression during active duty and received no mental health treatment for depression on active duty.  Further, the examiner stated that the Veteran did not receive medication for depression on active duty.  Then, the examiner explained that the Veteran was not diagnosed with depression until 2006.

The February 2016 VA examination is inadequate for several reasons.  First, while concluding that the Veteran's depressive disorder was not related to service, the examiner's rationale focuses solely on the fact that the Veteran did not receive treatment in service for depression and the fact that depression was not first diagnosed until 2006.  Further, the Veteran has stated that his depression had its onset in service and he has experienced the symptoms of depression since his active service.  See December 2010 VA Treatment Record.  The examiner did not comment on the Veteran's assertions that symptoms began in service, as required by the June 2016 remand directives.

Under circumstances, and in light of the noted deficiencies, the Board is unable to find that the opinion obtained substantially complies with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, further remand of this matter to obtain an adequate opinion to resolve the claim on is warranted.  See Stegall, supra. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Additionally, the Veteran reported that he began treatment for depression in the 1980s at the Jackson VA Medical Center (VAMC). See December 2010 VA Treatment Record.  However, only VA treatment records dated from 1991 through 2016 are associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from 1980 to 1991, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Jackson VAMC dated from 1980 to 1991.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the February 2016 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's major depressive disorder had its onset during, or is otherwise medically related to, either of the Veteran's periods of active military service, to include symptoms experienced therein.

In addressing the above, the examiner must consider and discuss all lay statements and assertions of record, specifically the Veteran's assertions to the effect that he experienced depression symptoms during active duty, and that he has experienced such symptoms continuously since service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining service connection claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an  SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


